PD-1382&1383-15

                                                                    m~
                                                                                                                  court OF-mmtmrns

                                                                       .XhLT.^£                                                       OCT 23 2015

                                                          .COURT. .09 .CJKttfZHALMPCALS
                                                                                                                               e! Acosta,~G!@~fff
                                                                     AvSYXti .^T.£YA5       .

                                                               ^^M^J^QBhBRa^lMJLUL                                                     JN.
                                                                                                COURT OF CRIMINAL APPEALS
                                                                          ;vc                   ..   ••..•QCI.2£2ai5.                                      .        ..


                                                                TJ~C'STjkE.'.dp. TEX/15 ~. ' ^^)e|Acosta, Clerk '

                                                                                    M^^Md^zCQ2J^CA^l2d^QQ2M£L

                                                                ,,..Jl^nL.(^r3^.Jl^)^-.07^^2.<f.//^7^7-yz




*Si£i^*4VErf^SEj£SAa*^3iSS^*K3^                -         310-TUG ^NlQ^AiSLG.JXO^AF^ _n£. :Xl4£X;0(J>fiT OP
                    L-iita«iii^«*fcj                     ^xm_X)\(AL4^/?^:                                                                r rwwmwiwirtfrti«ii»«Wi*




                                                                                                      t,.^- ^ , , - ^ , - ^ i . ^ .
                                            Wiiiia-'irsNiTnm




                KftSfciS^MirSftMBfcilil




            ir-« afaTiWafaa jjbi i^feSte.   V
                                            b&J^£,d6jpo^
                                              A'^ - ~"v k30,^                                                                                                            ,
                                                                                X

                                                                                                                        #7
                                                               ksJ^^ay^^^oo^^^